NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



STEVEN N. ALEXANDER,               )
DOC #138353,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )          Case No. 2D18-2976
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 17, 2019.

Appeal pursuant to Fla. R. App. P.
9141(b)(2) from the Circuit Court for
Manatee County; Brian A. Iten, Judge.

Steven N. Alexander, pro se.




PER CURIAM.

             Affirmed.




SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.